ITEMID: 001-67889
LANGUAGEISOCODE: ENG
RESPONDENT: ARM
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: "ENERGIA" PRODUCERS` COOPERATIVE v. ARMENIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Mark Villiger
TEXT: The applicant, “Energia” Producers' Cooperative, is a private construction company that was founded in 1986 and has its registered office in Vedi, Armenia. The applicant company was represented before the Court by its manager, Mr Hamlet Hovsepyan.
company, may be summarised as follows.
On an unspecified date, the applicant company instituted proceedings against another private company, claiming that the latter had failed to comply with its contractual obligations and seeking damages.
On 1 April 2002 the Commercial Court (ՀՀ տնտեսական դատարան) rejected the applicant company's claims as unsubstantiated. This judgment was subject to appeal within fifteen days.
No appeal was lodged so the judgment entered into force.
On 26 April 2002 the Convention entered into force in respect of Armenia.
On 2 February 2004 an advocate holding a special licence lodged an appeal in cassation (վճռաբեկ բողոք) with the Court of Cassation (ՀՀ վճռաբեկ դատարան) on behalf of the applicant company, seeking to reopen the proceedings on the ground of newly discovered circumstances. As a newly discovered circumstance, the advocate submitted an independent expert opinion prepared on 17 September 2003.
On 27 February 2004 the Court of Cassation dismissed the appeal, finding that the piece of evidence adduced could not be regarded as a newly discovered circumstance having vital importance for the case.
Article 221.4 of the Code of Civil Procedure of 1999 (ՀՀ քաղաքացիական դատավարության օրենսգիրք) provides that a judgment of the Commercial Court enters into force within 15 days from the date of its pronouncement.
According to Articles 222, 223 and 224, judgments of the Commercial Court, which have entered into force, may be reviewed through proceedings in cassation on the basis of an appeal lodged by the Prosecutor General of Armenia and his Deputies, or by advocates holding a special license and registered with the Court of Cassation. These appeals are examined by the Court of Cassation.
Article 225 provides that an appeal in cassation can be brought on points of law and procedure, or on the ground of newly discovered circumstances. There is no time-limit for lodging an appeal on the ground of newly discovered circumstances.
According to Article 228, the proceedings shall be reopened on the ground of newly discovered circumstances having vital importance for the case which the parties were not or could not be aware of or which the parties were aware of but were unable to present them in court for valid reasons.
According to Articles 235 and 236, the Court of Cassation reviews the judgments within the grounds presented in the appeal. The Court can either dismiss the appeal, or otherwise quash the whole or part of the judgment and remit the case for a new examination.
